Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claim(s) 18-20 are directed to a computer readable medium. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of machine accessible storage medium. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). A claim drawn to such a machine accessible storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 5389789 A; February 14, 1995).
Regarding claim 1, Nguyen discloses a full width measurement system comprising:  
 a frame comprising a first rail and a second rail, the first and second rails positioned transverse to a moving sheet of material such that the first and second rails are positioned on opposite sides of the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1); 
a plurality of sources positioned along the first rail in a predetermined arrangement across a width of the moving sheet, each of the sources configured to emit energy toward the moving sheet in a predetermined pattern (Column 3 Line 51- Column 4 Line 14; Figure 1); 
a plurality of detectors positioned along the second rail in a predetermined alignment with respect to the sources such that each of the detectors detect an energy level from multiple respective sources after the energy from the respective sources has passed through the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1); and 
a controller circuitry configured to receive signals from the detectors and provide real time measured parameters spanning the width of the moving sheet of material (Column 3 Line 51- Column 4 Line 14; Figure 1).
Regarding claim 2, Nguyen discloses the full width measurement system of claim 1. wherein the predetermined pattern of energy from each of the respective sources is emitted in a cone shaped pattern of increasing diameter with distance from a respective source, and the detector is positioned a predetermined distance from the moving sheet of material such that respective cone shaped patterns of energy emitted from the sources are overlapping at the detectors (Column 3 Line 51- Column 4 Line 14; Figure 1 – Light inherently has a cone shape and the detectors inherently detector overlapping light from the sources).
Regarding claim 3, Nguyen discloses the full width measurement system of claim 1.  Nguyen further discloses wherein the controller circuitry is configured to generate a full width measurement of the moving sheet in real time based on the signals received from the detectors (Column 3 Line 51- Column 4 Line 14; Figure 1).
Regarding claim 4, Nguyen discloses the full width measurement system of claim 3.  Nguyen further discloses wherein the controller circuitry is further configured to detect multiple inclusions anywhere across the width of the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1 – Inherently would detect all inclusions on the moving sheet).
Regarding claim 5, Nguyen discloses the full width measurement system of claim 1.  Nguyen further discloses Wherein the controller circuitry is configured to receive the signals from the detectors in a serial stream of data representative of snapshots across the width of the moving sheet such that the controller circuitry generates a continuous full sheet image representing the moving material passing between the sources and the detectors (Column 3 Line 51- Column 4 Line 14; Figure 1, 5; Column 5 Line 29-Column 6 Lines60 The detection system inherently detects light from the moving sheet in the serial stream).
Regarding claim 6, Nguyen discloses the full width measurement system of claim 1.  Nguyen further discloses wherein the controller circuitry is configured to identify at least one of a weight, or a size, or both a weight and a size, of an inclusion included in the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1 - size).
Regarding claim 7, Nguyen discloses the full width measurement system of claim 1.  Nguyen further discloses wherein the controller circuitry is configured to identify an inclusion having at least one of a weight, or a size, or a combination thereof, based on a predetermined threshold (Column 3 Line 51- Column 4 Line 14; Figure 1 – The threshold of the size is  an inherent decision made by manufacturer).

Regarding claim 8, Nguyen discloses the full width measurement system of claim 7.  Nguyen further discloses wherein the predetermined threshold is a user entered value (Column 3 Line 51- Column 4 Line 14; Figure 1 -  The threshold of the size is an inherent decision made by manufacturer).
Regarding claim 9, Nguyen discloses the full width measurement system of claim 7.  Nguyen further discloses wherein the threshold comprises a plurality of different parameters (Column 3 Line 51- Column 4 Line 14; Figure 1 – width, length, shape).
Regarding claim 10, Nguyen discloses the full width measurement system of claim 1.  Nguyen further discloses wherein each of the detectors are photo diode arrays comprising a plurality of sensors, each of the sensors configured to output one of the signals, each of the signals representative of a measurement location on the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1).
Regarding claim 11, Nguyen discloses the full width measurement system of claim 1.  Nguyen further discloses wherein the first rail is a top rail positioned above the moving sheet, and the second rail is a bottom rail positioned below the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1).
Regarding claim 12, Nguyen discloses a measurement system comprising: 
a controller circuitry configured to output a display image indicative of a measurement across a width of a moving sheet of material a plurality of sources arranged across the width of the moving sheet and controlled by the controller circuitry to selectively emit energy toward the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1); and 
a plurality of detectors arranged across the width of the moving sheet to detect a level of the energy emitted by the sources and passing through the moving sheet, each of the detectors in electrical communication with the controller circuitry to provide a signal indicative of a measurement of a portion of the width of the moving sheet of material, and the controller circuitry configured to output the display image in accordance with the signal received from each of the detectors (Column 3 Line 51- Column 4 Line 14; Figure 1).
Regarding claim 13, Nguyen discloses the measurement system of claim 12.  Nguyen further discloses wherein the detectors are positioned a predetermined distance from the detectors and the moving sheet of material passes between the sources and the detectors such that predetermined shaped patterns of energy overlap at a time when the energy reaches the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1).
Regarding claim 14, Nguyen discloses the measurement system of claim 12.  Nguyen further discloses wherein the detectors may be positioned across the width of the sheet to provide at least two measurements for each of a plurality of predetermined locations across the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1 -  plurality of detectors).
Regarding claim 17, Nguyen discloses the measurement system of claim 12.  Nguyen further discloses wherein the sources and the detectors are arranged in a plurality of rows along a top rail and a bottom rail, respectively, transverse to the sheet, wherein the sources in different rows are positioned in serially discrete positions with respect to a machine direction of the moving sheet, and the detectors in different rows are staggered in an overlapping positions with respect to the machine direction of the moving sheet (Column 3 Line 51- Column 4 Line 14; Seen in Figure 1).
Regarding claim 18,  Nguyen discloses a computer readable medium configured to store a plurality of instructions executable by controller circuitry, the computer readable medium comprising: instructions executable by the controller circuitry to control a plurality of sources serially positioned across a width of a moving sheet of material, the sources controlled by the controller circuitry to cooperatively emit energy (Column 3 Line 51- Column 4 Line 14; Figure 1); 
instructions executable by the controller circuitry to receive a plurality of measurement signals from a plurality of respective detectors positioned across the width of the sheet, the measurement signals indicative of a level of the energy from the sources passing through the moving sheet of material for receipt by the detectors (Column 3 Line 51- Column 4 Line 14; Figure 1); 
instructions executable by the controller circuitry to direct generation of an image on a display device, the image representative of a compilation of the measurement signals and depicting measurement of an entirety of the width of the moving sheet representative of a cross-directional measured area of the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1).
Regarding claim 19, Nguyen discloses the computer readable medium of claim 18.  Nguyen further discloses wherein the detectors comprise a plurality of sensors in an array, and the instructions executable by the controller circuitry to receive the measurement signals from the respective detectors comprises instructions executable by the controller circuitry to receive a dataset of measurement data from each of the sensors that is synchronized such that the dataset is representative of the cross-directional measured area across the width of the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1).
Regarding claim 20, Nguyen discloses the computer readable medium of claim 19.  Nguyen further discloses wherein the instructions executable by the controller circuitry to receive the measurement signals from the respective detectors further comprises instructions executable by the controller circuitry to receive a plurality of datasets sequentially in time such that the plurality of datasets represent a plurality of different cross-directional measured areas disposed sequentially along a length of the moving sheet in a machine direction of movement of the moving sheet (Column 3 Line 51- Column 4 Line 14; Figure 1 – Inherently able to detect sequential datasets).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 5389789 A; February 14, 1995) in view of Haran (US 7968860 B2; June 28, 2011).
Regarding claim 15, Nguyen discloses the measurement system of claim 14, but fails to disclose wherein the controller circuitry is configured to determine a depth of an inclusion in the moving sheet using the at least two measurements.
Haran discloses wherein the controller circuitry is configured to determine a depth of an inclusion in the moving sheet using the at least two measurements (Claim 1).
Therefore, from the teaching of Haran, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Nguyen to ensure increased moving sheet quality to identify imperfections in the depth.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 5389789 A; February 14, 1995) in view of Burdette (US 20110289967 A1; December 1, 2011).
Regarding claim 16, Nguyen discloses the measurement system of claim 12, but fails to disclose wherein the sources each include a collimator, the collimator comprising a slot from which the energy is emitted, the slot having a length greater than a width, the length of the slot longitudinally extending across a portion of the cross directional width of the moving sheet.
Burdette discloses wherein the sources each include a collimator, the collimator comprising a slot from which the energy is emitted, the slot having a length greater than a width, the length of the slot longitudinally extending across a portion of the cross directional width of the moving sheet (Paragraph 18; Seen in Figure 1B Element 152)
Therefore, from the teaching of Burdette, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Nguyen in order to for increased illumination accuracy of the moving sheet therefore allowing for increased detection accuracy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884